Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1-2, 5-6, 8-9, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,632,387 in view of Prasad (US 2005/0096126) and Muskin (US 7,445,548). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding claims 1 and 16, Claim 1 of US 8,632,387 discloses claimed invention but fails to teach:
A) the device is a kiosk comprising: a money acceptor and a dispenser device configured to accept insertion of money and dispense money; providing an amount of monetary award to the player via the money accepter acceptor and dispenser device; presenting a graphical user interface; and
B) in response to determining that the player does not accept the offer, permitting the user to increase the wager by an increased amount by making a selection through the graphical user interface and adding the increased amount to the money acceptor, and the another monetary award is based on the increased amount.


Regarding limitation A, in an analogous art to wagering games, Prasad discloses that a gaming machine can be a kiosk (paragraph 57) and the gaming machine or kiosk comprising a money acceptor and dispenser device (coin acceptor or bill scanner, and dispense coins and/or currency and ticket, paragraphs 55, 58-60), and a video display monitor to display game play information (paragraphs 9, 59). It would have been obvious to one of ordinary skilled in the art to modify claim 1 of US 8,632,387 and incorporate a kiosk to implement the game since Prasad discloses that a gaming machine can be a kiosk.
Regarding limitation B, in an analogous art to wagering games, Muskin discloses a system for playing a wagering game. The game comprises a plurality of rounds (multiple bonus rounds can be triggered, col. 8:29-32). The player is offered a chance to bet more credit in the bonus round during the bonus round (steps 704, 710 in Fig. 8, cols. 7:49-8:19). Muskin that the wager amount is placed using a graphical user interface (i.e. touch screen, col. 7:10-21). The award or monetary award is based on increased wager amount (higher payoff for increased wager; cols. 6:54-7:46). Providing the user an option to increase the wager amount provides the user an opportunity to win a higher payoff. Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify claim 1 of US 8,632,387 and permit the user to increase the wager by an increased amount in order to provide the predictable result of providing the user an opportunity to win a higher payoff.

	Claims 2, 5-6, 8-9, 17-18 are taught by or would have been obvious over claims 2-9 of US 8,632,387.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6, 8-9, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance

Claims 1, 16 recite a kiosk and a method for kiosk, the kiosk comprising: a processor, a memory accepter and dispenser device configured to accept inserting of money and dispense money; a display device and 
a non-transitory computer readable medium having stored thereon instructions that when executed by the processor cause the processor to perform a method comprising: presenting a graphical user interface on the display device through which a player may establish a wager on a game by choosing a first subset of numbers from a set of numbers displayed on the interface; determining a choice, by the player, by a selection action to the graphical user interface, of the first subset of numbers that define the wager; determining a first monetary amount is inserted into the money acceptor and dispenser device to define wager; in response to determining the choice and the first monetary amount is inserted into the money acceptor and dispenser device, initiating play of a round of the game, and determining a second subset of numbers of the set of numbers to eliminate in a first round based on detecting, by a detector, indicia on given gaming items on a play area of a gaming device; determining that the set of numbers without the second subset of numbers includes at least one first number of the first subset of numbers; in response to determining that the set of numbers without the second subset of numbers includes the at least one first number, refreshing the graphical user interface to indicate elimination of the second subset of numbers from the set of number and present the player with an offer to end the game in exchange for a monetary award, in which an amount of the monetary award is based on a first 

Claim 19 recites a kiosk comprising: a processor; a money acceptor and dispenser device configured to accept insertion of money and dispense money; a display device; a non-transitory computer readable medium having stored thereon instructions that when executed by the processor cause the processor to perform a method comprising: presenting a graphical user interface on the display device, the graphical user interface displaying a set of objects; determining a wager based on a 
repeatedly eliminating one or more of the set of objects from the graphical user interface and displaying an offer in the graphical user interface to end play of game, permitting the user to increase the wager by increased amounts by making a selection through the graphical user interface and adding the increased amounts to the money acceptor, wherein an amount of the offer is based on the wager, a quantity of the first subset of objects that are still displayed in the graphical user interface, each of the increased amounts, a quantity of the first subset of objects that were still display in the graphical user interface, and a quantity of objects that were still displayed in the graphical user interface when each of the increased amounts was added to the money acceptor, and the quantity of the set of objects that are eliminated from the graphical user interface, until a condition occurs; wherein the condition is at least one of: receiving an input to the graphical user interface indicating acceptance of a displayed offer; elimination of all of the first subset of objects from the graphical user interface; or elimination of a predetermined quantity of the set of objects displayed in the graphical user interface; when the input to the graphical user interface indicates acceptance of the offer, dispensing money in the amount of the offer with the money acceptor and dispenser device; and when the predetermined quantity of the set of objects displayed on the graphical user interface are eliminated, displaying an award in the graphical user interface, wherein an amount of the award is based on the wager and the quantity of the 

These limitations recite an abstract idea of method of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. The claim limitation of a player interacting with a graphical user interface to choose a subset of numbers, choose whether to end the game or accept the offer recite how a player interacts with a computer. The set of determining a subset of numbers to eliminate, determining a set of number remaining; permitting the user to increase the wager; offering awards based on the quantity of numbers remaining; are steps of managing a game by following rules or instructions. Methods of managing interactions including social activities (wagering game) and following rules or instructions are methods of organizing human activity. Therefore, the claims recite steps of organizing human activity.

Regarding dependent claims 2, 5-6, 8-9, 17-18.

 
Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not improve the function of a computer or to any other technology.
The claims do not apply or use a judicial exception to effect a particular treatment.
The claims do not effect a transformation or reduction of a particular article to different state or thing.
The claims do not apply or use the judicial exception in some other meaningful way.
In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claimed machine is directed to a kiosk comprising a money accepter, a dispenser device configured to accept insertion of money and dispense money; a display device; and a non-transitory computer readable medium. These limitations do not describe components of a particular machine. The claimed machine is a general machine that performs a financial transaction for a wagering game and implements the game electronically. As discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 

Claims 1-2, 5-6, 8-9, 16-19 are directed to a kiosk and method for a kiosk.
The claim elements individually or in combination do not amount to significantly more than an abstract idea. The claim includes additional elements of a processor, money accepter and dispenser, a display device presenting a graphical user interface. The claim also recites the step of automatically in response to determining the choice, initiating play of the game, and determining a second subset of number to eliminate by a detector, indicia on given gaming items on a play area of a gaming device. These steps appear to be steps implemented by the processor, since the processor presents the game and play area on the display device. The additional elements of a processor, money accepter and dispenser, a display device are generic gaming components that are well-known routine and conventional in the art as evidenced by Waxman (US 2008/0113766). Waxman discloses in paragraph 4, that electronic gaming machines are known in the art ("electronic gaming machine such as software machine, video keno machine", paragraph 4). The electronic gaming machine includes hardware and software including a microprocessor. A non-transitory computer readable medium is inherent in order to store the software. A typical electronic gaming machine include hardware such as bill validators, coin acceptors and coin hoppers to dispense awards (paragraph 4). In addition, each gaming machine comprises a visually display component to show game play or a "graphical user interface on the display device" (paragraph 4).

Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.

The claim limitations are directed well known computer components used to perform the abstract idea. The use of the conventional electronic components, individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims further describe the abstract idea of how the game is played. All of these limitations can be implemented by a person and do not require the use of a computer. The use of a computer is not integral to the claimed invention and does not facilitate the process in a way that a person making calculations or computations could not because each of the claim limitations can be implemented by a person without a computer.  Furthermore, the claims are not directed to an improvement to a specific technology. The additional claim limitations do not amount to significantly more than an 

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.

Double Patenting 
The rejection has been modified to reflect the amended limitations. The rejection is maintained.

35 USC 101
	A) Applicant argues that the claims do not recite an abstract idea. Applicant argues that the claims are directed to GUI that allows the user to make a wager, receive a monetary offer based on an intermediate outcome, make an additional wager based on the intermediate outcome, and receive a subsequent offer that is based on a subsequent outcome with respect to the beginning, and the intermediate outcome. The graphical user interface works in tandem with the money acceptor. However, the claimed invention is directed to an abstract idea that may be implemented on GUI. This is explicitly disclosed in Applicant’s specification. Applicant’s specification recites, “It should be recognized that process 300 is given as an example only and that various embodiments may include addition alternative, more, fewer, different, same similar and so on actions. Such a process may be performed by a person, a computing device, at a 

B) Applicant argues that the claims are integrated into a practical application. as indicated above, the user of the graphical user interface is generally linked to the abstract idea. As noted in the Patent Board Decision (pages 11-13), on 9/7/2021, the claims are not integrated into practical application. 
Applicant argues that the claimed invention is an improvement in a technology. More specially, Applicant argues that the wagering game is played a on GUI and those skilled in the art will recognize that the user gets a “rush” from watching in real time, their selected objects remain in the GUI, while other objects are removed, all the while being presented with a choice to take a known payout, making an additional wager, or taking a risk for a higher payout. However, this is the experience of playing a wagering game. Applicant has not has not explained how the claimed invention is an improvement to a technology of graphical user interfaces or any other technology.
	Applicant also argues that the claimed invention falls under category 3 but fails to explain how an additional element implementing a judicial exception uses or in conjunction with a particular machine or manufacture that is integral to the claim. 


C) No specific arguments were provided other than that Step 2b would not apply because the claims are integrated into a practical application.

C) Applicant’s argues that the claims are similar to the claims in Trading Techs. Int’l. However, the claims are not directed to method of displaying market information to facilitating trading of commodity in an electronic exchange. In addition, regardless of how similar the claims may or may not be, each pending application is examined based on the current guidelines. The current application is examined based on the recent 2019 PEG. Applicant argues that the rejection is improper and is not consistent with the 2019 PEG. However other than the arguments presented above, Applicant has not explained why the rejection is improper. The rejection is maintained

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASSON H YOO/           Primary Examiner, Art Unit 3715